DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (Claims 1-4 and 15-20) in the reply filed on 06/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 5-14 are withdrawn. Claims 1-4 and 15-20 are examined herein.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by CN’227 (CN 104681227A, IDS 05/01/2019).
Regarding claim 1, CN’227 teaches a soft magnetic powder having volume filling rate of 75.7% ([0109]; Table 2, Sample No.20). Fig. 2 of CN’227 shows that there is no hollow particles, which meets the limitation a number of hollow particle present in a region of 2.5 mm square is 40 or less in a cross section of a molded body obtained by powder-compacting and molding the soft magnetic powder so as to have a volume filling rate of 75% to 77%.
Regarding claim 2, CN’227 discloses an example that contains 74.43 at% ([0109]), which meets the limitation recited in claim 2.
Regarding claims 3-4, CN’227 discloses that the average particle diameter is 10.6 µm ([0109]), which meets the limitation recited in claim 3-4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN’227 (CN 104681227A, IDS 05/01/2019).
Regarding claims 15-20, CN’227 discloses a coil component comprising the soft magnetic powder and a resin, wherein the volume percent of the soft magnetic powder is greater than 60% ([0030]; [0107] to [0134]; Fig. 3). CN’227 does not discloses a coil conductor embedded in the magnetic body as recited in claims 15-17 and a coil conductor wound around the magnetic core as recited in claims 18-20. However, making a coil component with a coil conductor embedded in the magnetic body or a coil conductor wound around the magnetic core is well-known to one of ordinary skill in the art. Thus, claims 15-20 are obvious over CN’227.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733